[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                         FEBRUARY 2, 2007
                            No. 06-12925                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                 D. C. Docket No. 04-00112-CR-3-LAC

UNITED STATES OF AMERICA,


                                                Plaintiff-Appellee,

                                 versus

MICKEY L. SKYLES,

                                                Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________

                           (February 2, 2007)

Before ANDERSON, BLACK and MARCUS, Circuit Judges.

PER CURIAM:
      This is Mickey L. Skyles’s second appeal before us in this matter. He was

originally convicted of one count of felony DUI and one count of felony leaving

the scene of an accident resulting in injuries, with both offenses occurring within

the territorial jurisdiction of the United States, in violation of the Assimilative

Crimes Act (“ACA”), 18 U.S.C. §§ 7 and 13. In the first appeal, we concluded that

the district court plainly erred in delegating to the probation officer the authority to

require him to attend drug and mental health treatment programs. United States v.

Skyles, 165 Fed. Appx. 807 (11th Cir. 2006). We accordingly vacated and

remanded the supervised release portion of his 84-month sentence.

      In this appeal, Skyles again challenges the supervised release portion of his

sentence. He argues that the court’s written amended judgment on remand (which

required him to participate in mental health and drug and alcohol treatment

programs) conflicted with its oral pronouncement at resentencing (which required

him to participate in a mental health treatment program but was silent as to his

required participation in a drug and alcohol treatment program). Skyles asks this

Court to vacate and remand his sentence again for the limited purpose of removing

from the written amended judgment the condition of drug and alcohol treatment.

      For purposes of this appeal, we will assume arguendo that it is appropriate to

review de novo the legality of Skyles’s sentence, recognizing that he did not have



                                            2
the opportunity to object at resentencing since the drug and alcohol treatment

requirement was included for the first time in the written amended judgment.

United States v. Cook, 291 F.3d 1297, 1299 n.2 (11th Cir. 2002) (noting that we

review de novo the legality of a defendant’s sentence); United States v. Bull, 214

F.3d 1275, 1278 (11th Cir. 2000) (concluding that defendant had not waived an

issue on appeal when he “had no opportunity to object at sentencing because the

court included the requirement for the first time in its final written judgment.”).

      “When a sentence pronounced orally and unambiguously conflicts with the

written order of judgment, the oral pronouncement governs.” United States v.

Bates, 213 F.3d 1336, 1340 (11th Cir. 2000). By contrast, “[w]hen there is an

ambiguity in the oral sentencing, as opposed to a conflict between the oral

pronouncement and the written judgment, it is proper to look to the written

judgment to ascertain the court’s intentions.” United States v. Purcell, 715 F.2d

561, 563 (11th Cir. 1983). Ultimately, “[i]n determining the terms of a sentence, it

is the intent of the sentencing judge which controls and that intent is to be

determined by reference to the entire record.” Id.

      Upon review of the record, and upon consideration of the briefs of the

parties, we discern no reversible error. At sentencing, the judge expressed an

intent to correct “the delegation of the treatment programs to the discretion of the



                                           3
probation office.” The judge was then interrupted by defense counsel with a

request for a reduced sentence. After denying the request, the judge imposed the

mental health treatment requirement, but neglected to resolve the issue of the drug

and alcohol treatment. This meant that the oral pronouncement was ambiguous as

to whether the drug and alcohol treatment would form part of the sentence.

      The written judgment merely clarified the ambiguity by requiring the drug

and alcohol treatment. See United States v. Bull, 214 F.3d 1275, 1279 (11th Cir.

2000) (where written judgment imposed costs of mental health treatment for first

time, it only clarified an ambiguity in an oral pronouncement that failed to include

that requirement). As the written judgment did not conflict with the oral

pronouncement, but only clarified an ambiguity, the drug and alcohol treatment

properly became part of the sentence. Purcell, 715 F.2d at 563.

      Accordingly, the district court did not err in resentencing Skyles, and his

amended sentence is due to be affirmed.

AFFIRMED.




                                          4